DISCIPLINARY PROCEEDINGS
PER CURIAM*.
Respondent, G. Don Irby, was formally charged with commingling and converting client funds, in violation of Rule 1.15, Rule 1.3 and Rule 8.4 of the Rules of Profession Conduct. The facts developed at the hearing indicated that respondent represented Darren Templet in the spring of 1986 to represent him in a personal injury case which ultimately settled. The respondent withheld $1,650.00 of the claimant’s settlement funds for the specific purpose of paying the client’s outstanding medical bill to Dr. Mooring, a chiropractor. However, respondent never paid the medical bill nor did he give the money to his client, and instead converted it for his own use. Both the hearing committee and the disciplinary board recommended that respondent be disbarred. No objections were filed by respondent.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that the name of G. Don Irby be stricken from the roll of attorneys and that his license to practice law in the state of Louisiana be revoked.
DISBARMENT ORDERED.
CALOGERO, C.J., not participating.

 Dennis, J., not on panel. Rule IV, Part 2, § 3.